Citation Nr: 0602936	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for psychoneurosis, anxiety type.

2.  Entitlement to service connection for tempomandibular 
joint dysfunction (TMJ), claimed as secondary to service-
connected psychoneurosis, anxiety type.

3.  Entitlement to service connection for heart attacks, 
claimed as secondary to service-connected psychoneurosis, 
anxiety type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1965, and from March 1966 to March 1970.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision.  In 
that decision the RO continued a 30 percent disability rating 
for psychoneurosis, anxiety type; denied the veteran's claims 
for service connection as secondary to psychoneurosis, 
anxiety type for tension headaches, for gastroesophageal 
reflux disease (GERD), for sliding hiatal hernia, for 
temporomandibular joint dysfunction (TMJ), for prostatitis, 
for sleep apnea, for heart attacks, for a back disorder, and 
for panic attacks; denied the veteran's claims for service 
connection for high blood pressure and for obesity; and 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran filed a notice of disagreement (NOD) in September 
2002, in which he noted that he was specifically appealing 
his claims for a rating in excess of 30 percent for 
psychoneurosis, anxiety type; his claims for service 
connection as secondary to psychoneurosis, anxiety type, for 
TMJ, for heart attacks and for a back disorder; and the claim 
for a TDIU.  In April 2003, the RO issued a statement of case 
(SOC) as to the claims specifically noted by the veteran in 
the NOD.  In June 2003, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals), in which he requested a Board hearing and a local 
hearing with a RO Decision Review Officer (DRO).

In September 2003, the RO notified the veteran that he was 
scheduled for a DRO hearing in November 2003.  In a November 
2003 letter, the veteran cancelled his personal hearing.

In May 2005, the RO issued a supplemental SSOC, reflecting 
the continued denial of the claims, after a de novo review of 
the entire evidence of record. 

By a June 2005 letter, the veteran withdrew his claim for 
service connection for a back disorder secondary to service-
connected psychoneurosis, anxiety type, and also withdrew his 
claim for entitlement to individual unemployability.  In 
addition, the veteran provided his new address in Bellport, 
New York, and stated that he did not desire to have his 
records transferred to the New York RO.

By letter received in October 2005, the veteran withdrew his 
request for a Board hearing.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Pertinent to the matters currently on appeal, the Board notes 
that the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty to assist 
provisions, to particularly include the duty, imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom, as well as 
identify the evidence and information necessary to 
substantiate the veteran's claims.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

Hence, a remand of these matters for compliance with the 
VCAA's notice requirements is warranted. The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(West 2002); 
but see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  Additionally, the RO's notice letter should request 
that the veteran submit all medical evidence pertinent to his 
claims that is in his possession.  The RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims and specific notice as to the 
type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claims that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for 
psychoneurosis, anxiety type; and the 
claims for service connection for TMJ for 
heart attacks, each as secondary to 
service-connected psychoneurosis, anxiety 
type.  The RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.

5.  If any of the benefits sought 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered-to specifically 
include 38 C.F.R. §§ 3.102 and 3.159-as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

